In an action to recover damages for medical malpractice, the *985plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Mayer, J.), dated May 24, 2010, as granted the motion of the defendants Suffolk Obstetrics and Gynecology, LLR Paul Lograno, and St. Charles Hospital and Rehabilitation Center for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants Suffolk Obstetrics and Gynecology, LLfi Paul Lograno, and St. Charles Hospital and Rehabilitation Center (hereinafter collectively the defendants), demonstrated their prima facie entitlement to judgment as a matter of law by submitting an expert affirmation, as well as the examinations before trial of the plaintiffs treating physicians, which establish that there was no departure from good and accepted medical practice with respect to the plaintiffs post-operative treatment (see Stukas v Streiter, 83 AD3d 18 [2011]; Breland v Jamaica Hosp. Med. Ctr., 49 AD3d 789 [2008]; DiMitri v Monsouri, 302 AD2d 420 [2003]). The plaintiffs submissions in opposition to the motion, including the conclusory affirmation of the plaintiffs expert, were insufficient to raise a triable issue of fact (see Deutsch v Chaglassian, 71 AD3d 718, 719 [2010]; Dunn v Khan, 62 AD3d 828, 829 [2009]; DiMitri v Monsouri, 302 AD2d at 421).
Accordingly, the Supreme Court correctly granted the defendants’ motion for summary judgment dismissing the complaint insofar as asserted against them. Angiolillo, J.P., Balkin, Dickerson and Cohen, JJ., concur.